Title: To Thomas Jefferson from Jean Baptiste Ternant, 15 January 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Tuesday 15th. Jany. 1793

Mr. ternant returns many thanks to Mr. Jefferson for the french papers now sent back—he incloses the letter received from Savanna, and begs Mr. Jefferson will return it with a duplicata of the letter of 9th. novr. to the district Judge of Georgia. The letter announced yesterday by Mr. Jefferson, on my colonial application, is not yet come to hand.
